                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0146-JCC
10                              Plaintiff,                     ORDER
11          v.

12   MARIE CHRISTINE FANYO-PATCHOU, et
     al.,
13
                                Defendants.
14

15

16          This matter comes before the Court on the parties’ stipulated protective order (Dkt. No.

17   46). The Court ENTERS the following protective order:

18   1.     PROTECTED MATERIAL

19          The Government will make available copies of the Protected Material, including those

20   filed under seal, to defense counsel to comply with the Government’s discovery obligations.

21   Possession of copies of the Protected Material is limited to the attorneys of record, investigators,

22   paralegals, law clerks, experts, and assistants for the attorneys of record (hereinafter collectively

23   referred to as “members of the defense team”).

24          The following documents and materials are deemed “Protected Material”: (1) Grand Jury

25   transcripts and exhibits; (2) victim and witness statements, including but not limited to reports of

26   law enforcement officers memorializing victim and witness statements, and written and recorded


     ORDER
     CR19-0146-JCC
     PAGE - 1
 1   statements by the victim and witnesses; (3) personal and other information, including medical

 2   records, protection order applications, immigration records, and criminal records relating to or

 3   concerning the victim and witnesses; (4) documents, reports, or writings containing personal

 4   information about or related to the victim and witnesses provided by the Government.

 5          As used in this order, the term “personal information” refers to each victim and witness’s

 6   full name, date of birth, Social Security number (or other identification information), driver’s

 7   license number, immigration alien number, residence address, telephone number, location of

 8   residence, name of employer or employment, school records, criminal records, and other
 9   confidential information.
10   2.     SCOPE OF REVIEW OF PROTECTED MATERIAL

11          Defense attorneys of record and members of the defense team may display and review the

12   Protected Material with Defendants. The attorneys of record and members of the defense team

13   acknowledge that providing copies of the Protected Material to Defendants and other persons is

14   prohibited, and agree not to duplicate or provide copies of the Protected Material to Defendants

15   and other persons.

16          For an in-custody Defendant, notwithstanding the terms of this order, defense counsel

17   may provide a completed copy of the Federal Detention Center’s Electronic Discovery and Legal

18   Material Authorization Form and electronic copies of any Protected Material to the Education

19   Department in the Federal Detention Center (“FDC”) at SeaTac, Washington. Defendants may

20   review the electronic copies of Protected Material in the FDC Education Department pursuant to

21   Bureau of Prisons and FDC SeaTac’s policies and procedures, but will not be permitted to have a

22   copy of the Protected Material in their cells.

23          The United States Attorney’s Office for the Western District of Washington is similarly

24   allowed to display and review the Protected Material to lay witnesses, but is otherwise prohibited

25   from providing copies of the Protected Material to lay witnesses, i.e. non-law enforcement

26   witnesses.


     ORDER
     CR19-0146-JCC
     PAGE - 2
 1   3.       CONSENT TO TERMS OF PROTECTIVE ORDER

 2            Members of the prosecution and defense teams shall maintain written consent and

 3   acknowledgement that they will each be bound by the terms and conditions of this protective

 4   order. The written consent need not be disclosed or produced by the parties unless ordered by the

 5   Court.

 6   4.       PARTIES’ RECIPROCAL DISCOVERY OBLIGATIONS

 7            Nothing in this order should be construed as imposing any discovery obligations on the

 8   Government or Defendants that are different from those imposed by case law, the Federal Rules
 9   of Criminal Procedure (including Rule 16), and the Local Criminal Rules.
10   5.       FILING OF PROTECTED MATERIAL

11            Any Protected Material that is filed with the Court in connection with pretrial motions,

12   trial, sentencing, or other matters before the Court shall be filed under seal and shall remain

13   sealed until otherwise ordered by the Court. This does not entitle either party to seal their filings

14   as a matter of course. The parties are required to comply in all respects to the relevant Local

15   Criminal Rules and Federal Rules of Criminal Procedure pertaining to the sealing of court

16   documents.

17   6.       NON-TERMINATION

18            The provisions of this order shall not terminate at the conclusion of this prosecution.

19   7.       VIOLATION OF PROTECTIVE ORDER

20            Any violation of any term or condition of this order by Defendants, his/her attorney(s) of

21   record, any member of the defense team, or any attorney for the United States Attorney’s Office

22   for the Western District of Washington may be held in contempt of court and/or may be subject

23   to monetary or other sanctions as deemed appropriate by the Court.

24            If any Defendant violates any term or condition of this order, the Government reserves

25   the right to seek a sentencing enhancement for that Defendant for obstruction of justice or to file

26   any criminal charges relating to that Defendant’s violation.


     ORDER
     CR19-0146-JCC
     PAGE - 3
 1         DATED this 10th day of September 2019.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 4
